Hatfield, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Board of Appeals of the United States Patent Office affirming the decision of the primary examiner rejecting claims 22 and 23 in appellant’s application for a patent for an alleged invention relating to an inking mechanism for a rotary printing press.
The claims read:
22. In a printing press having a frame, and a plate cylinder mounted on the frame and adapted to be rotated in either direction according to the lead of the web; a single ink fountain; an ink drum mounted on the frame and adapted to be rotated in either direction adjacent the plate cylinder; independently removable brackets adapted to be secured to the frame at either side of the drum according to the rotation of the plate cylinder; and ink distributing rollers carried by said brackets
*117823. In a printing press having a frame, and a plate cylinder mounted on the frame and adapted to be rotated in either direction according to the lead of the web; a single ink fountain; an ink drum mounted on the frame and adapted to be rotated in either direction, said frame having bracket receiving recesses therein at opposite sides of the drum shaft; independently removable brackets detachably attachable to the frame, in said recesses at either side of the drum shaft; and ink distributing rollers mounted in said braclcets. (Italics ours.)
The references are:
Meyrueis, 618253, January 24, 1899.
Bechman, 1293305, February 4, 1919.
The elements in the involved claims which appellant relies upon as involving patentable subject matter are defined in the italicized portion of the claims.
The patent to Meyrueis discloses a plate cylinder mounted on a frame and adapted to be rotated in either direction, according to the lead of the web.
The patent to Bechman shows a plurality of ink distributing rollers mounted on independently removable brackets, positioned in recesses and secured to the frame.
In' disposing of the -issues the primary examiner, among other things, said:
Claims 22 and 23 were rejected when the patent to Meyrueis taken in connection with the patent to Bechman. The patent to Meyrueis shows it to be old to shift the ink-distributing rollers from one side of the distributing drum to the other when the direction of rotation of the plate cylinder is changed. It was held that to mount the distributing rollers in Meyrueis upon removable brackets which may be secured at either side of the distributing drum would not be invention in view of Bechman in which the distributing rolls are mounted in removable brackets, the brackets being located in recesses in the sides of the frames.
The quoted statement of the primary examiner was approved by the Board of Appeals.
We have carefully examined the record in the light of the contentions of counsel for appellant, and, although it has been vigorously contended that the involved claims define patentable subject matter, we are unable to hold that the tribunals below reached the wrong conclusion.
In view of the fact that the issues have been fully discussed in the concurring opinions below, we deem it unnecessary to enter upon a lengthy discussion of them here. We are in accord with the views expressed by the tribunals of the Patent Office and the decision of the Board of Appeals is affirmed.